United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          August 12, 2003

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk


                            No. 02-41741
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GREGORY CONNOR MOORE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-857-3
                      --------------------

Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gregory Connor Moore appeals the 21-month sentence imposed

after he pleaded guilty to possession with intent to distribute

less than 50 kilograms of marijuana.

     Moore contends that the district court clearly erred by

declining to award a two-level reduction in Moore’s offense level

for acceptance of responsibility.   The district court did not

clearly err by determining that Moore did not fully accept


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41741
                                 -2-

responsibility by truthfully admitting all conduct comprising the

offense of conviction.    See U.S.S.G. § 3E1.1; United States v.

Flucas, 99 F.3d 177, 180 (5th Cir. 1996); United States v.

Harlan, 35 F.3d 176, 181 (5th Cir. 1994).

     Moore also contends that the district court clearly erred by

increasing his offense level based on the finding in the

Pre-Sentence Report (PSR) that Moore sped away from a Border

Patrol checkpoint and led agents on a two-mile high-speed chase.

See U.S.S.G. § 3C1.2 (prescribing increase where a defendant

recklessly endangers other during flight).   Absent rebuttal

evidence to show that the information relied upon in the PSR was

“materially untrue, inaccurate or unreliable,” the district court

was permitted to adopt the facts in the PSR without further

inquiry.   See United States v. Taylor, 277 F.3d 721, 724 (5th

Cir. 2001).   This court has observed that leading police on a

high-speed chase in itself creates a substantial risk of harm to

others.    United States v. Lee, 989 F.2d 180, 183 (5th Cir. 1993).

The district court did not commit clear error by increasing the

offense level under U.S.S.G. § 3C1.2.

     The judgment of the district court is AFFIRMED.